Citation Nr: 0812530	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  96-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for joint pain and 
weakness due to undiagnosed illness.

3.  Entitlement to an initial rating in excess of 20 percent 
for duodenitis with duodenal ulcer and abdominal pain.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984 and from December 1990 to March 1991.  He also had a 
period of active duty for training from May to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
joint pain and weakness, claimed as due to an undiagnosed 
illness; and service connection for PTSD. 

In an April 2000 decision, the Board denied as not well 
grounded the veteran's claim for service connection for joint 
pain and weakness due to undiagnosed illness. The issue of 
entitlement to service connection for PTSD was remanded to 
the RO for further development.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's April 2000 decision 
denying service connection for joint pain and weakness due to 
undiagnosed illness.  In November 2000, the parties to the 
appeal filed a Joint Motion for Remand and to Stay 
Proceedings.  In the joint motion it was agreed that the 
Board's April 2000 decision denying service connection for 
joint pain and weakness due to undiagnosed illness should be 
vacated and this issue be remanded due to the enactment of 
the Veterans Claims Assistance Act of 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  By 
Order dated in December 2000, the Court granted the joint 
motion and remanded this matter to the Board.

In March 2001, the Board remanded the issues of entitlement 
to service connection for joint pain and weakness, claimed as 
due to an undiagnosed illness, to the RO for further 
development and adjudication in order to ensure compliance 
with VA's duties to notify the veteran and develop the claim.  
After compliance with the Board's remand instructions, in 
September 2001 the RO again denied service connection for 
joint pain and weakness, claimed as due to an undiagnosed 
illness as well as entitlement to service connection for 
PTSD.

The case was then returned to the Board where further 
development was undertaken by the Board's Evidence 
Development Unit pursuant to then authority granted by 
38 C.F.R.§ 19.9(a)(2) (2002), a regulation that was later 
invalidated.  The case was then remanded to the RO in 
December 2003 for further development to include 
consideration of all the evidence added to the record. 

This matter also arises from an April 2003 rating decision 
wherein the Montgomery, Alabama RO implemented a March 2003 
decision of the Board that had granted entitlement to service 
connection for duodenal ulcer disease with duodenitis.  The 
RO granted service connection for duodenitis with duodenal 
ulcer and assigned a 20 percent evaluation effective from 
March 6, 1994.  The veteran disagreed with the evaluation 
assigned.  In a January 2005 rating decision the RO granted 
entitlement to service connection for abdominal pain which 
was evaluated with his duodenal ulcer and duodenitis and the 
20 percent evaluation was continued.  

The case was returned to the Board in March 2007 at which 
time the appeal was remanded because of further redefining of 
VA's duties to notify and assist.  

In a supplemental statement of the case issued in May 2007, 
the RO denied entitlement to service connection for PTSD and 
for joint pain and weakness, claimed as due to undiagnosed 
illness.  The RO also denied an initial evaluation in excess 
of 20 percent for duodenitis with duodenal ulcer and 
abdominal pain.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The preponderance of competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD related to his service during 
the Persian Gulf War.

3.  Joint pain and weakness of the left knee and left elbow 
are not shown as manifestations of an undiagnosed illness

4.  The clinical evidence of record does not reveal the 
existence of arthritis of the left elbow or left knee to a 
compensable degree within one year of the appellant's 
separation from service. 

5.  The veteran is not shown to have a currently diagnosed 
left elbow disorder or a left knee disorder related to his 
service or otherwise due to any event in service.

6.  The veteran's duodenitis with duodenal ulcer is 
manifested by abdominal pain; objectively, there is no 
demonstration of moderately severe symptoms with impairment 
of health manifested by anemia or weight loss and there is no 
showing of recurrent incapacitating episodes averaging 10 
days in duration at least four or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran is not shown to have a disability manifested 
by painful left elbow joint or a painful left knee due to 
disease or injury, to include as due to an undiagnosed 
illness, that was incurred in or aggravated by service, or is 
presumed due to service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2007).

3.  The criteria for a rating in excess of 20 percent for 
duodenitis with duodenal ulcer and abdominal pain have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes (DC) 7305 (2000 
and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the veteran's service connection claims, the 
RO sent correspondence in March 2001 that fully addressed all 
four notice elements.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  Subsequent letters were also sent 
providing notice on these issues.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

As previously discussed, appropriate VCAA notice was sent to 
the veteran in the present case.  Following such notice, the 
claims were properly readjudicated, curing the timing defect.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of his claim are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or a psychosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


PTSD

The veteran seeks entitlement to service connection for PTSD.  
He claims that he has PTSD related to events he experienced 
during his Persian Gulf service.   

It is noted that during the pendency of this appeal, on 
November 7, 1996, the criteria for establishing PTSD 
underwent revision.  

For service connection to be awarded for PTSD prior to 
November 7, 1996, the evidence must show: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective November 7, 1996, element (1) listed above has been 
revised to require 
a medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a).  In turn, the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. §§ 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994). 

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, the veteran has described several stressful in-service 
events.  For example, 
in June 1994 the veteran submitted a stressor statement 
wherein he described how he had reported some questionable 
drug test results concerning his unit and which resulted in 
judicial punishment for two servicemen involved.  He also 
related that while in Saudi Arabia he had injured his 
shoulder which was then strapped in a sling.  As a result, he 
had to rely on other people to help him put on his gas mask 
during SCUD missile attacks.  He was always scared and 
thought he might die because of this.  He was also told that 
someone was out to get him because of what he knew about the 
drug falsification and other things.  He described that on 
one occasion, he was told to sit in the back of the bus which 
was crowded even though there were empty seats in the front.  
A SCUD missile went off but because it was so crowded no one 
was able to help him put on his gas mask.  He felt that he 
had been deliberately placed in a position where he would be 
harmed.  

As reported in VA treatment notes associated with a 
hospitalization from September to October 1997 at the PTSD 
Day Treatment Program in Tuscaloosa, the veteran was the unit 
clerk during service and was involved in registration of 
graves and dealing with the wounded with the medical unit.

Upon VA examination in September 1998 the veteran contended 
that he was jailed and harassed for reporting abuses by 
superior officers in the Persian Gulf.

A lay statement from the veteran's brother received in 
December 2000 indicated they were both deployed to the 
Persian Gulf.  During the time the veteran was unable to put 
on his Mission Oriented Protective Posture gear, known as 
"MOP gear"; he had to wait until someone helped him or his 
brother found him and helped him.  The brother also felt that 
the first sergeant was out to get the veteran and at times 
seemed to endanger his life.  The brother felt this was due 
to jealousy over a female soldier with whom the veteran was 
friends.   

At his April 2002 VA examination, the veteran again described 
the traumatic event of not being able to put on his mask when 
he was on a bus in Saudi Arabia.  However, he also described 
a number of things that troubled him about his experience in 
Saudi Arabia including the alleged inappropriate actions by 
his supervisors, his reporting the supervisors, his fellow 
soldiers' anger towards him, and his treatment upon return to 
the United States.  

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, the 
DD-214 does not reveal any awards or decorations indicative 
of combat.  Moreover, his military occupational specialty of 
Personnel Administration Specialist is not suggestive of 
combat.  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the law 
precludes the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  

To the extent that the term "other supporting evidence" in 
this context could consist of service department records, the 
Board finds that there are no service department medical or 
administrative records to establish that the claimant was in 
a plane crash, ship sinking, explosion, rape or assault, or 
had duty on a burn ward or in a graves registration unit.  
Thus, the Board finds that the record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89.  In the present 
case, the veteran contends
that the stressor he experienced during service was after 
injuring his arm that he was unable to put on his protective 
gear during missile attacks.  Service medical records 
indicate that the veteran had suffered a shoulder injury and 
wore a sling.  In addition, the veteran's brother has written 
that the veteran was unable to put on his protective gear as 
needed due to his arm being in a sling.  The Board finds that 
this is evidence of a stressor that the veteran experienced 
during service.  

In any event, the Board finds that the first element required 
to establish service connection for PTSD has not been met, 
inasmuch as the preponderance of the competent and probative 
medical evidence of record establishes that the veteran does 
not meet the diagnostic criteria for PTSD.  Indeed, 
hospitalization records dated in July and August 1994 show 
treatment for paranoid schizophrenia.  The discharge summary 
noted that prior to that he had been in a VA Medical Center 
in Tuscaloosa, Alabama for 7 weeks in their PTSD program and 
that he had been hospitalized for one week in April to May 
1992 because of anxiety.  However, the August 1994 discharge 
summary noted that during the course of the veteran's 
hospitalization, it was decided that he did not have PTSD but 
did have probably paranoid schizophrenia which probably did 
start when he was in Saudi Arabia.  

Moreover, on psychometric testing in November 1994 the 
summary was that his profile did not support a diagnosis of 
PTSD when compared to normative data for Vietnam veterans.  
He reported symptoms more consistent with a diagnosis of 
depression, somatoform disorder, or generalized anxiety.  
Furthermore, an addendum to a late September 1997 examination 
noted that psychological testing in November 1994 was not 
supportive of a diagnosis of PTSD.  The diagnosis was given 
as schizophrenia, paranoid.  

Furthermore, SSA records show that the veteran is in receipt 
of SS disability benefits.  The initial determination in 
October 1994 was based on a primary diagnosis of paranoid 
schizophrenia and other psychotic disorders.  In May 1998, a 
determination was entered that his disability continued.  The 
preliminary diagnosis was traumatic stress disorder and a 
secondary diagnosis of paranoid.  A review found that his 
disability continued as of January 2004.  The primary 
diagnosis shown was major depression, recurrent, severe 
without psychotic features and a secondary diagnosis of 
paranoia.  Thus, the SSA records essentially reflect current 
disability diagnosed as other than PTSD.

Additionally, VA examiners in April 2002, May 2002, and 
September 2004 concluded that the veteran did not meet the 
criteria for PTSD.  The examiner in April 2002 concluded that 
although on the surface the veteran endorsed many symptoms of 
PTSD, it was difficult to attribute all of them to the 
traumatic event involving the gas mask.  The examiner noted 
that many of the symptoms were related to the other incidents 
and circumstances of his experience.  His reported traumatic 
event involving the gas mask did not meet all of the 
criterion for a PTSD diagnosis in DSM-IV.  

The examiner in April 2002 acknowledged prior diagnoses of 
PTSD and thought it was quite possible that the veteran had 
met the criteria in the past.  Although, the examiner was 
concerned with the previous diagnoses due to the veteran's 
documented history of alcohol abuse which clouded the 
clinical picture.  Regarding a previous diagnosis of paranoid 
schizophrenia, the veteran did not appear to suffer from this 
or any other psychotic disorder at the time of examination.

It was also noted that the veteran appeared to have some 
narcissistic and paranoid traits that contributed to his 
current presentation and symptoms.  The examiner noted this 
had also been the opinion of the examiner in February 1997 
for a SSA examination.  The examiner noted that other 
evidence in the medical record that put the diagnosis of PTSD 
in question included the psychological testing from April 
1994 and November 1994.  The examiner also noted that the 
veteran had suffered two significant personal losses since 
returning from the Gulf War which had surely contributed to 
his psychological problems through the years.  

At a VA examination for mental disorders other than PTSD in 
May 2002, it was determined that the veteran did not meet 
Criterion B for PTSD because he described no clear signs or 
symptoms of persistently re-experiencing traumatic events.  
He also did not endorse symptoms of numbing and was able to 
experience loving feelings for others as he was engaged to be 
married soon.  After providing examples, the examiner 
concluded that the veteran did not meet Criterion C for a 
diagnosis of PTSD.  Although he might meet Criterion D for a 
diagnosis of PTSD, these symptoms were more closely linked to 
psychosocial stressors in his life at the present time in 
addition to some symptoms of depression, (e.g. insomnia and 
irritability).  

The examiner noted that the veteran had previously been 
diagnosed and treated for PTSD.  He found that it was during 
those time periods that the veteran was drinking heavily.  
Although PTSD was previously diagnosed, the course of the 
disorder can remit spontaneously and not evolve into a 
chronic condition meeting full criteria.  This possibly 
explained why he did not have PTSD at that time.  The 
examiner observed that despite the diagnosis of PTSD given to 
explain his symptoms in the past, objective testing conducted 
to clarify the diagnosis had brought this into question on 
more than one occasion.  This included testing mentioned in a 
June 1994 discharge summary, and psychometric testing in 
November 1994.  In a 1996 progress note for a PTSD day 
treatment program, it was mentioned that depression, anxiety 
and hopeless subscales were scored lower than average for a 
typical PTSD patient.  The examiner noted that anxiety, 
depression, and hopelessness were not specific to PTSD.   

The examiner noted that the veteran had previously been 
diagnosed and treated for PTSD.  He found that it was during 
those time periods that the veteran was drinking heavily.  
Although PTSD was previously diagnosed, the course of the 
disorder can remit spontaneously and not evolve into a 
chronic condition meeting full criteria.  This possibly 
explained why he did not have PTSD at that time.  The 
examiner observed that despite the diagnosis of PTSD given to 
explain his symptoms in the past, objective testing conducted 
to clarify the diagnosis had brought this into question on 
more than one occasion.  This included testing mentioned in a 
June 1994 discharge summary, and psychometric testing in 
November 1994.  In a 1996 progress note for a PTSD day 
treatment program, it was mentioned that depression, anxiety 
and hopeless subscales were scored lower than average for a 
typical PTSD patient.  The examiner noted that anxiety, 
depression, and hopelessness were not specific to PTSD.   

In conclusion, the examiner found that it was likely that the 
onset of problems was after the alleged events which took 
place while he was on active duty.  His problems seemed to 
have been most likely related to an adjustment disorder 
initially and not acute stress disorder or PTSD.  The above 
reported problems, which seem to have worsened upon his 
return from active duty, were best explained by a diagnosis 
of adjustment disorder, chronic, with mixed disturbance of 
emotions and conduct.  This disorder was likely complicated 
and worsened by a co-morbid diagnosis of alcohol abuses.  
Many of the symptoms and problems experienced over the years 
were best explained by an additional diagnosis of major 
depressive disorder, recurrent.  There was no evidence to 
support a diagnosis of a psychotic disorder, bipolar 
disorder, panic disorder, general anxiety disorder or any 
current substance related disorder.  The diagnosis was major 
depressive disorder, recurrent, moderate, without psychotic 
features, in partial remission.   

A VA physician provided a record review for PTSD in September 
2004.  The claims folder was reviewed and it included the 
records from the veteran's private physician.  The reviewer 
noted that the VA psychiatrist who conducted an examination 
in April 2002 did not find criteria for a diagnosis of PTSD.  
The veteran was also examined in May 2002 by a psychiatrist.  
Neither of the two psychiatrists found enough evidence 
provided by the veteran to meet the criteria for PTSD as 
listed in the DSM-IV psychiatric diagnostic manual.  Both VA 
psychiatrists reached the conclusion that the veteran 
suffered major depressive disorder.  The VA reviewer 
physician reiterated some of the information provided by the 
May 2002 psychiatrist.  

The VA reviewer noted that although PTSD had been previously 
diagnosed, the course of this disorder "can remit 
continuously not evolve" into a chronic condition meeting 
four criteria.  This possibly explained why the veteran did 
not have PTSD.  

The VA reviewer also reviewed the records from the veteran's 
private physician in which a diagnosis of PTSD is listed in 
the problem list.  She stated that there was no evidence in 
the progress note reviewed of specific symptoms related to 
PTSD.  There was no documentation that one can assess and 
entertain this diagnosis only that it is listed in the 
problem list.   

After review of all the information that had been provided, 
the VA physician reviewer confirmed the diagnosis provided by 
two VA psychiatrists during two prior compensation and 
pension examinations of depressive disorder, recurrent, 
moderate. 

It is noted that some evidence of record reflects diagnoses 
of PTSD.  For example, VA treatment notes associated with a 
hospitalization from September to October 1997 at the PTSD 
Day Treatment Program in Tuscaloosa reveal diagnoses of PTSD.  
Also, a VA examination in September 1998 diagnosed post-
traumatic stress disorder and dysthymic disorder.

A private medical doctor wrote in November 2001 that the 
veteran had been a patient since July 2000.  He had been 
diagnosed with PTSD since serving in the Gulf War from 1990 
to 1991.  He had been having some medical problems which were 
symptoms of PTSD, namely, insomnia, nightmares, mood swings, 
palpitations and agoraphobia.  He was presently under 
psychiatric care but still had many significant symptoms.  
The doctor's clinical records from July 2000 to April 2004 
show that in June 2001 the veteran complained of needing 
medication for PTSD status post military service.  The 
assessment was PTSD.  In August 2001 the diagnosis was post 
traumatic stress syndrome and in October 2001 the diagnosis 
was PTSD.  Additionally, treatment records dated in July 2006 
show a diagnosis of PTSD, along with alcohol dependence, 
paranoid schizophrenia, and depression.  

Although some medical records show a diagnosis of PTSD, it is 
again noted that two VA psychiatric examinations in 2002 and 
a review of the medical record by a VA mental health 
physician in September 2004, fail to diagnose the appellant 
with PTSD.  Neither of the two psychiatrists who examined the 
veteran in 2002 found enough evidence provided by the veteran 
to meet the criteria for PTSD as listed in the DSM-IV 
psychiatric diagnostic manual.  One psychiatrist, mentioned 
by the reviewer, specifically noted that the veteran reported 
a traumatic event while on active duty service which met the 
criterion A for the DSM-IV diagnosis of PTSD; however, he did 
not meet criteria B or C under DSM-IV.  As criteria B and C 
are essentially the same under the prior version in DSM-III-
R, he did not meet the criteria for PTSD as listed in DSM-
III-R.  Thus, neither version is more favorable to the 
veteran.

The Board accords great probative value to the VA psychiatric 
evaluation in September 2004, which was specifically obtained 
for the purpose of resolving the question of whether the 
veteran met the criteria for PTSD.  The reviewer's conclusion 
was based on a review of the private and VA medical records, 
the veteran's history, and the examination reports of the 
veteran.  As such, the Board finds that such evidence is 
persuasive on the question of diagnosis, and hence, 
dispositive of the issue on appeal.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran has PTSD related to his 
Persian Gulf War service.  

Initially the Board notes, that although during a 
hospitalization in July and August 1994, a diagnosis of 
paranoid schizophrenia was entered and an opinion was that it 
probably did start when the veteran was in Saudi Arabia, a 
current diagnosis of schizophrenia is not shown.  In 
addition, the discharge summary noted that the veteran had 
been hospitalized for one week in April to May 1992 because 
of anxiety, this would be after the applicable presumptive 
period, but more importantly a current diagnosis of anxiety 
disorder is not shown.  The April and May 2002 VA examiners 
found no evidence of schizophrenia or other psychotic 
disorder or general anxiety disorder.

The Board has carefully considered the veteran's statements 
and the lay statements of his brother in adjudicating the 
issue on appeal.  Each is certainly competent, as a lay 
person, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although 
there is some indication that the veteran has worked as a 
Medical Clerk, neither he nor his brother, are competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
either has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opinion on matter requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay 
statements are not competent medical evidence as to a nexus 
between the veteran's claimed current disorder of PTSD and 
active service, or as to claimed continuity of symptomatology 
demonstrated after service.

In this case, the Board finds the post-service medical 
record, as a whole, provides highly probative evidence 
against a finding that the veteran has PTSD.  As a result, on 
this basis, further stressor development would be moot, and 
the claim must be denied.

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the appellant does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such as stressor verification, simply is not necessary.  The 
claim on appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


Joint Pain and weakness

The veteran seeks entitlement to service connection for joint 
pain and weakness due to undiagnosed illness.  As documented 
by his military records, the veteran is a Persian Gulf War 
veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War during the period from 
January 11, 1991 to January 31, 1991.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  Accordingly, the VA provisions 
pertaining to Persian Gulf veterans are applicable to this 
case. 

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, which is defined by a cluster of signs or 
symptoms.

The regulation was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002. See 68 Fed. Reg. 34539-543 (June 10, 2003).  
The new 38 C.F.R. § 3.317(a)(2)(ii) was added defining the 
term "medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that, "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, the new 38 C.F.R. § 
3.317(a)(2)(i)(B) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  It was provided, however, in the new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, as though such disability 
is due to an undiagnosed illness.

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  
The Board has therefore also given consideration to whether 
service connection may be granted for the appellant's claimed 
disorder regardless of his Persian Gulf service.

Service medical records do not show complaints, signs or 
symptoms of generalized joint pain or weakness.  The veteran 
was in an automobile accident in October 1983 and bruised his 
knees, elbow and back.  At the time of his separation 
examination in December 1983, it was noted that he had a 
bruised right knee and the others had had resolved.  At the 
time of his enlistment examination in June 1989, his spine 
and upper and lower extremities were clinically evaluated as 
normal.  In June 1990 he complained of left leg pain from the 
ankle to the knee.  The assessment was shin splints and 
"LLC" ligament sprain.  In July 1990 he suffered a fall and 
was treated for left elbow and shoulder complaints.  He 
recovered from these injuries; however, in January 1991 he 
reinjured his left shoulder while in Saudi Arabia.  He was 
medically evacuated to the United States for an evaluation.  

Post service, at a VA orthopedic examination in November 1994 
the veteran complained of generalized joint aches and cramps.  
All tests including for rheumatoid factor were negative.  The 
examination showed left shoulder sprain and arthroscopic 
surgery with sequelae and left elbow medial epicondylitis.  
Service connection for a left shoulder disability is in 
effect.  

A November 1996 statement from a private chiropractor 
indicates that the veteran sought treatment in September 1996 
for symptoms related to the service-connected left shoulder.    

At a VA examination for joints in July 1997, the veteran 
stated that he had been involved in a car wreck in 1983 at 
which time he had neck pain and back pain and was told he had 
broken vertebrae.  The examiner noted that the claims file 
did not indicate any of those.  The veteran also gave a 
history of knee pain, and left hip pain and multiple other 
complaints.  The veteran stated that his left hip had been 
painful intermittently over the last two years, but in recent 
months it had been constant.  His left knee started bothering 
him approximately one year earlier.  On examination he denied 
any lower back problems, right lower extremity or right upper 
extremity problems.  He did mention that his neck hurt but it 
did not bother him at that time.  The diagnosis was 
degenerative joint disease of the left knee.  Otherwise, the 
remainder of the examination was within normal limits.

At a VA examination in September 1997, review of his 
musculoskeletal system was negative except for problems with 
chronic left shoulder pain related to an old injury and some 
chronic low back pain problems and chronic pain in his feet, 
believed related to ingrown toenails.  On examination, he had 
full range of motion of his extremities with all pulses 3+ 
and equal with no pedal edema.  The assessment was history of 
traumatic injury to the left shoulder lifting sand bags in 
Gulf War with continued chronic pain. 

An outpatient discharge summary in November 1997 for a period 
of treatment from September to October 1997 for an unrelated 
disorder noted that during the treatment period the veteran 
had complained of knee and ankle pain.  X-rays showed a 
slight effusion of the left knee but no fracture or other 
acute change was noted.   On Axis III, included was traumatic 
arthritis, particularly of knees.  

In January 1998 when evaluated for a psychiatric condition, 
his complaints of chronic weakness and fatigue were noted as 
may be related to depression.

Private medical records show that the veteran sought 
treatment in October 2001 for complaints of knee pain and 
hand pain.  On examination his knees showed laxity with the 
left lateral collateral ligament greater than the right 
collateral ligament.  He was assessed with joint pain.  He 
was assessed with left knee pain in August 2002.   

At an April 2004 VA general medical examination, the examiner 
noted that the veteran had been involved in a motor vehicle 
accident in 1983 while off duty.  He had injuries to his 
head, face and knees.  He also injured his left shoulder.  He 
was told that he had a torn cartilage in his left knee.  The 
diagnoses were arthralgias of the left shoulder, with no 
significant loss of function.  History of trauma to his left 
knee in the motor vehicle accident, with residual mild loss 
of function due to pain, apparently due to a torn meniscus.  

At a VA medical examination in July 2006 for joints, a review 
of the musculoskeletal system noted that the veteran had 
occasional arthralgias and myalgias and joint pain of the 
left shoulder, knee and elbow.  The veteran related that he 
had fallen off a cliff in the field in 1989 while stationed 
at Fort Ben Harrison, Indiana.  He injured his left elbow and 
left thigh.  He was seen at a post hospital and kept four 
days.  He also had a head injury.  He was given a left elbow 
sling.  He was given a profile due to left elbow injury.  He 
complained of continued pain.  He developed left knee pain 
after he stepped the wrong way.  He had left knee pain once 
every few months.  The history noted injury to the left 
elbow, left knee and left shoulder.  The joints involved were 
the left elbow, shoulder and knee and no other.  X-rays 
revealed no abnormalities of the left elbow or bilateral 
knee.  The diagnosis was residuals of left shoulder 
arthroscopic surgery.  He had left knee pain with 
insufficient evidence to warrant an acute diagnosis.  There 
was a normal examination and normal x-ray.  He had left elbow 
pain with insufficient evidence to warrant an acute diagnosis 
with normal examination and normal x-ray.  

The veteran is seeking entitlement to service connection for 
chronic multiple joint pain and weakness as a result of 
unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia theater of 
operations.  

As shown at the July 2006 VA examination for joints, the 
joints involved are the left elbow, shoulder and knee and no 
other.  The veteran gave a history of injury to the left 
elbow, left knee and left shoulder.  As previously stated, 
the veteran is service-connected for a left shoulder 
disorder.  As the veteran has claimed that he suffered an 
injury to the left elbow and left knee, the claimed condition 
of joint pain cannot be the product of an unidentified 
etiology.  Although arthritis of the left knee was not 
diagnosed at the July 2006 VA examination, at an earlier VA 
examination in July 1997, there was a diagnosis of arthritis 
of the left knee and traumatic arthritis was shown in an 
outpatient discharge summary in November 1997.  Therefore, 
his complaints of left knee pain (or joint pain) would be 
attributed to a known diagnosis of arthritis.  There is no 
evidence of joint pain as manifestation of an undiagnosed 
illness.  Thus, service connection is not warranted pursuant 
to the provisions of 38 C.F.R. § 3.317.  

The Board thus turns to the merits of the veteran's claim on 
a direct basis.  

Service medical records show that he bruised his elbow and 
knees in an automobile accident in October 1983 which had 
resolved by his December 1983 separation examination.  At a 
June 1989 re-enlistment examination, no defects of his upper 
or lower extremities were noted.  The records show that in 
July 1990 he was treated for left elbow complaints after a 
fall but recovered from this injury.  Thus, a chronic 
acquired left knee or left elbow disorder is not shown in 
service.

The evidence of record does not show findings or a diagnosis 
of arthritis of the left knee or left elbow to a compensable 
degree within the first year post service.  Accordingly, 
service connection cannot be granted on a presumptive basis.

At a VA examination in July 1997, the veteran stated that his 
left knee had started to bother him approximately in summer 
of 1996.  The diagnosis was degenerative joint disease of the 
left knee.  This medical evidence, however, shows onset of 
left knee disability many years after service and does not 
provide a link to service or an incident in service.  

Although traumatic arthritis, particularly of the knees, was 
shown on a November 1997 discharge summary for an unrelated 
disorder, this is not competent medical evidence of a nexus 
between the veteran's claimed joint pain and active service.

A VA examiner in April 2004 diagnosed history of trauma to 
the left knee in a motor vehicle accident, with residual mild 
loss of function due to pain, apparently due to a torn 
meniscus.  However, the diagnosis relating a left knee 
condition to a motor vehicle accident in service is based on 
the history as provided by the veteran.  Although he is 
competent to relate that he was in an automobile accident, 
the history he provided in April 2004 as to the injury 
suffered in that accident is not substantiated by the medical 
evidence of record at the time of the accident.  The 
contemporaneous medical records in October 1983 show that the 
veteran bruised his knees in the automobile accident and that 
condition had resolved by the time of an examination in 
December 1983.  Accordingly the April 2004 medical report is 
of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

At a July 2006 VA joints examination, a history of injury to 
the left elbow and left knee was provided.  However, the 
examination of his left knee and left elbow was normal as 
were the x-rays.  The examiner diagnosed left knee pain and 
left elbow pain with insufficient evidence to warrant an 
acute diagnosis.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  That said, the 
evidence simply does not demonstrate the appellant carries a 
diagnosis of any clinical joint disorder of the left knee or 
left elbow.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  As such, there is no basis on the current record to 
grant service connection for the claimed disability of joint 
pain.  

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, lay individuals are not 
considered competent to offer medical opinions or diagnoses, 
and statements to that effect do not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between current joint pain and his 
active service, or claimed continuity of symptomatology 
demonstrated since he left service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a left knee or left 
elbow disorder that began during service.  The documentary 
record is of high probative value.  There is no competent 
medical evidence of record that shows arthritis of the left 
knee or left elbow was manifested within one year after 
service.  There is no competent medical evidence that the 
veteran currently has a chronic acquired left knee disorder 
or left elbow disorder which has been linked to service.  No 
probative, competent medical evidence exists of a 
relationship between any claimed current left knee disorder 
or left elbow disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed joint pain and weakness is related to any 
incident during service or to a service-connected disability.  
Thus, the preponderance of the evidence is against granting 
service connection, either on a direct basis, a presumptive 
basis, or as a manifestation of undiagnosed illness.  Since 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the claim for service connection 
for joint pain and weakness must be denied.


Duodenitis with duodenal ulcer and abdominal pain

The veteran seeks an initial rating in excess of 20 percent 
for his duodenitis with duodenal ulcer and abdominal pain.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7305.  Diagnostic Code 7305, under both the previous and 
revised versions, provides that a 20 percent rating is 
warranted for a moderate ulcer disorder with recurring 
episodes of severe symptoms two or three times per year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for a 
moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A maximum 60 percent rating is warranted for 
a severe ulcer condition with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114 DC 7305 (2000 and 2007).

After review of the claims file, the Board finds that 
entitlement to an initial rating in excess of 20 percent for 
duodenitis with duodenal ulcer with abdominal pain is not 
shown.  

Service medical records show that the veteran was seen during 
his first period of service two times in 1981 for complaints 
of stomach pain, vomiting and diarrhea assessed as 
gastroenteritis.  When privately hospitalized in October 1983 
for injuries sustained in an automobile accident, a history 
of a diagnosed peptic ulcer with bleeding in 1981 was 
reported.  At his December 1983 examination prior to 
separation from his first period of service, a clinical 
evaluation revealed no pertinent abnormalitities.  In the 
Medical History accompanying this examination the veteran 
answered yes in regard to stomach trouble.  The physician's 
comment was that the veteran had had a peptic ulcer in 1982 
that had resolved.  

During a VA medical examination conducted in November 1994 
the veteran complained of continuous abdominal pain.  The 
diagnoses of the examination included either erosion of the 
stomach or ulcer of the stomach and probable duodenal ulcer 
with duodenitis.  Based on the above, the Board in a March 
2003 decision concluded that the veteran probably experienced 
the initial symptoms of duodenal ulcer disease and chronic 
duodenitis during service and granted entitlement to service 
connection for these disorders on a direct incurrence basis.  

In an April 2003 rating decision, the RO granted service 
connection for duodenitis with a duodenal ulcer and assigned 
a 20 percent evaluation effective March 6, 1994 under DC 7305 
for moderate manifestations of pain.  

For a rating in excess of 20 percent to be assigned, the 
evidence must demonstrate a moderately severe ulcer condition 
with less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  38 C.F.R. § 
4.114, DC 7305.

VA medical records show that on examination during a period 
of hospitalization for another disorder from April to June 
1994 the veteran's weight was 152 and his abdomen was tender 
in the right lower quadrant.  Anemia was not shown.  In July 
1994 his weight was 162 and his abdomen was soft and 
moderately obese.  He had active bowel sounds and no 
tenderness.  In November 1994, the veteran weighed 164 pounds 
and his maximum weight in the prior year was 145.  He was 
well developed and well nourished.  Testing revealed his 
complete blood count was normal.  He complained of continuous 
pain described as a spasm or sharp pain.  

At a VA examination in August 1997 the veteran weighed 155 
pounds and his maximum weight the prior year was 160.  He was 
well developed and well nourished.  He complained of cramping 
pain and had been placed on medication for an infection.  He 
was improved but still had cramping pain and constipation.  
On examination, he had mild pain to the right of the 
umbilicus with no rebound tenderness.  His bowel sounds were 
normoactive.  Anemia was not shown in blood work in September 
and October 1997.  In January 1998 his weight was 152.

On examination in September 1997, a history of diverticulitis 
with chronic right lower quadrant pain and excessive gas at 
times was noted.  The examiner noted that his history was 
negative for any history of blood disorder.  Clinical 
findings were that he weighed 150 pounds and was well 
developed and well nourished.  His abdomen was nontender.  
There was no rebound tenderness and bowel sounds were normal.  
The impression was history of diverticular disease, chronic 
right lower quadrant pain and excessive flatulence.  

On routine examination in October 1997, he was well developed 
and well nourished.  His weight was 150 pounds.  Anemia was 
not shown.  

Private medical records show that from July 2000 to October 
2003 his weight ranged from 164 1/2 to 179 pounds. 

At a VA examination in April 2004, the veteran had complaints 
of abdominal pain with constipation.  He weighed 168 pounds.  
Examination of his abdomen was negative.  The diagnosis was 
recurrent abdominal pain of unknown cause.  There was no 
evidence for peptic ulcer disease or diverticulosis.  He did 
have one cecal diverticulum which had been removed.  

Private medical records from February to May 2004 show the 
veteran was seen on referral for evaluation of pain in his 
right upper quadrant of about three months duration.  The 
pain seemed to increase after eating and he had some nausea 
and vomiting.  He also had problems with alternating diarrhea 
and constipation.  There was no definite history of peptic 
ulcer disease.  He had lost about 10 pounds in the prior 
month.  His abdomen was soft with present bowel sounds and no 
mass or tenderness.  The impression was abdominal pain, 
nausea, vomiting, alternating constipation, diarrhea and 
weight loss.  His private medical doctor noted after testing 
in April 2004 that an endoscopy found the veteran had a 
hiatal hernia and gastritis but was otherwise negative.  The 
exam was otherwise negative.  In May 2004 his weight was 170.  
His doctor noted that a CAT scan did not see evidence of a 
hernia.  A colonoscopy was negative except for a couple of 
polyps which were removed and were hyperplastic.  The 
impression was abdominal pain, etiology not clear.  

At a VA general medical examination in July 2006 the veteran 
noted continued abdominal pain occurring once in three months 
and lasting one to two days.  He took Maalox on an as needed 
basis.  The course has been stable since onset.  The review 
of the abdomen/gastrointestinal system noted that the veteran 
had abdominal discomfort when he ate spicy foods and took 
Maalox which helped.  He also had a duodenal ulcer and 
duodenitis.  He reported no problems and was asymptomatic at 
the time of the examination. 

On examination in July 2006, he appeared well developed and 
well nourished.  His weight was 174 pounds.  A weight loss 
was noted which was less than 10 percent when compared to his 
baseline.  Anemia was not shown.  His bowel sounds were 
normal.  There was no tenderness and no abdominal guarding.  
He had no period(s) of incapacitation.  The examiner 
concluded that the veteran had duodenitis with duodenal ulcer 
causing abdominal pain.  At that time, he got abdominal pain 
rarely.  He took Maalox.  The examiner opined that the 
veteran had mild symptoms at times which did not interfere 
with daily activities or with work.  

The evidence in this case reflects that the veteran has 
continued complaints of abdominal pain that is relieved by 
over the counter medication.  There is no evidence, however, 
demonstrating moderately severe symptoms averaging 10 days in 
duration at least four or more times a year.  Most recently, 
at his examination in July 2006 he reported having abdominal 
pain once every three months that lasted only for a day or 
two.  The evidence throughout the period does not show that 
anemia has been diagnosed.  The veteran's weight has 
fluctuated during the time period on appeal with a weight 
loss of 10 pounds reported in early 2004 and the July 2006 
examiner noted the veteran had a weight loss which was less 
than 10 percent when compared to his baseline.  But 
fluctuation of his weight and a weight loss of less than 10 
percent are not manifestations of impairment of health due to 
moderately severe symptoms as he was consistently described 
as well nourished.  The July 2006 examiner also described the 
veteran's symptoms as mild.  Accordingly, the duodenal ulcer 
disease may not reasonably be characterized as moderately 
severe.    

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2005).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the veteran's gastrointestinal disability, but, as discussed 
above, findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, the Board finds 
that referral for assignment of an extraschedular rating for 
this disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's gastrointestinal disability warrants no more 
than a 20 percent rating for the entire period under 
consideration.  The veteran's symptoms remained constant 
throughout the course of the period on appeal and as such a 
staged rating is not warranted.  Fenderson v. West, 12 Vet. 
App. 199 (1999).  As the preponderance of the evidence is 
against the claim for an initial increased rating for the 
veteran's service-connected duodenitis with duodenal ulcer 
with abdominal pain, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for joint pain and weakness 
is denied.

Entitlement to a disability rating in excess of 20 percent 
for duodenitis with duodenal ulcer with abdominal pain is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


